Citation Nr: 1548299	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-31 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include deviated nasal septum.  

2.  Entitlement to initial increased ratings for left shoulder acromioclavicular (AC) joint arthritis with rotator cuff tendonitis, status post arthroscopic surgeries, evaluated as 10 percent disabling from July 25, 2008 to June 8, 2013 (exclusive of the period where a temporary total rating was in effect); and as 20 percent from June 8, 2013 to the present.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In March 2012, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  In April 2013, the appeal was remanded for additional development.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of service connection for a respiratory disorder, to include deviated nasal septum is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 28, 2010 VA treatment record shows left shoulder abduction limited at the shoulder level (90 degrees); prior to this date, the service-connected left shoulder disability was not manifested by arm motion limited at shoulder level or midway between side and shoulder level.
 
2.  For the period from November 17, 2011 to February 29, 2012, the Veteran was receiving a temporary total rating based on the need for convalescence following left shoulder surgery.  

3.  For the period from March 1, 2012 to June 7, 2013, the disability picture associated with the service-connected left shoulder disability more nearly approximates arm motion limited at the shoulder level.  

4.  For the period beginning June 8, 2013, the service-connected left shoulder disability is not manifested by arm motion limited to 25 degrees from the side.  


CONCLUSIONS OF LAW

1.  For the period prior to August 28, 2010, the criteria for an initial rating greater than 10 percent for service-connected left shoulder disability are not met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2015).  

2.  For the period from August 28, 2010 to November 16, 2011, the criteria for a 20 percent rating, and no more, for service-connected left shoulder disability are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203.  

3.  For the period from November 17, 2011 to February 29, 2012, the Veteran was receiving a temporary total disability rating.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.30 (2015).

4.  For the period from March 1, 2012 to June 7, 2013, the criteria for a 20 percent rating, and no more, for service-connected left shoulder disability are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203.

5.  For the period beginning June 8, 2013, the criteria for a rating greater than 20 percent for service-connected left shoulder disability are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in October 2008, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate a service connection claim, to include notice of the information he was responsible for providing and of the evidence VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  The evaluation issue is a downstream issue in that it arose following the initial grant of service connection and additional notice is not required.  The issue was most recently readjudicated in the September 2013 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records and VA medical records.  The Veteran has not identified additional relevant records that need to be obtained.  The Veteran was provided examinations during the appeal period to assess the severity of his left shoulder disability.  The examinations contain findings sufficient for rating purposes and are adequate.  

The Veteran provided testimony at a videoconference hearing and the VLJ's actions supplemented the VCAA and complied with any hearing-related duties.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the adjudication of the issue decided herein.  See 38 C.F.R. § 3.159(c) (2015).  



Analysis

In April 2009, the RO granted service connection for left shoulder AC joint arthritis and rotator cuff tendonitis status post arthroscopic surgery and assigned a 10 percent rating from July 25, 2008.  The Veteran disagreed with the rating and perfected this appeal.  In September 2013, the RO increased the left shoulder rating to 20 percent effective June 8, 2013.  In April 2014, the RO assigned a temporary total rating pursuant to 38 C.F.R. § 4.30 from November 17, 2011 to February 29, 2012.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  As set forth, this case involves staged ratings.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40. 

The Veteran is right handed and thus, his left arm is considered the minor extremity.  See 38 C.F.R. § 4.69 (2015).  

The RO evaluated the Veteran's left shoulder disability pursuant to Diagnostic Codes 5201-5203.  Limitation of arm motion in the minor extremity is rated as follows: at shoulder level (20 percent); midway between side and shoulder level (20 percent); and to 25 degrees from the side (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5201.  For VA purposes, normal range of arm motion is flexion 0 to 180 degrees; abduction 0 to 180 degrees; external rotation 0 to 90 degrees; and internal rotation 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2015).  

Impairment of the clavicle or scapula of the minor extremity is rated as follows: malunion of (10 percent); nonunion of without loose movement (10 percent); nonunion of with loose movement (20 percent); and dislocation of (20 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

The Veteran underwent a VA examination in February 2009.  He reported pain, weakness, and stiffness in the left shoulder.  He had left shoulder surgery in 2006 and 2007, but he still had a significant amount of pain.  He rated the pain as a 6-7 on a scale of 1-10.  On physical examination, there was normal alignment of the left shoulder and no deformity or limb length discrepancies.  There was mild tenderness to palpation of the AC joint, but no tenderness to palpation of his biceps tendon or bursa or posterior pain.  Range of motion was forward flexion without pain from 0 to 160 degrees.  He could get to 180 degrees of forward flexion but with pain.  Abduction was 0 to 180 degrees with pain at the terminal range of motion.  External and internal rotations were 0 to 90 degrees, both without pain.  There was mildly positive impingement and AC joint load.  He had normal strength to external rotation, but was limited in his supraspinatus strength testing likely secondary to pain to 4-/5.  X-rays showed evidence of prior surgery and unremarkable glenohumeral joint.  Diagnosis was left shoulder status post 2 arthroscopies, AC joint arthritis, status post distal clavicle excision, subacromial impingement, status post subacromial decompression, superior labrum anterior and posterior tear status post repair, rotator cuff tendonitis, residuals of pain and weakness to the supraspinatus muscle testing.  

On August 28, 2010, the Veteran presented to VA primary care.  He reported more pain in the left shoulder and wished to follow up.  On physical examination, left shoulder range of motion was: forward flexion 0 to 180 degrees; shoulder abduction 0 to 90 degrees; external rotation 0 to 90 degrees; and internal rotation 0 to 90 degrees.  The physician noted the Veteran "LACKS 90 DEGREES" in abduction.  The Veteran underwent a VA orthopedic consult in February 2011.  He presented with recurrent shoulder pain and said that he felt better for a while after the most recent surgery, but that his symptoms had returned and he had pain with raising his arm overhead.  Active range of motion in the left shoulder was forward flexion to 180 degrees and external rotation to 80 degrees.  

The Veteran underwent a VA joints examination in May 2011.  He denied missing any work in the last year because of his shoulder.  He did not use a brace and there were no dislocations or subluxations.  The Veteran reported left shoulder pain and weakness and had noticed a lot of grinding and popping.  He was unable to do any type of work over his head and stated that he could not abduct more than about 90 degrees.  He reported problems with prolonged driving and any activities where his hand and arm were in front of him or to the side for any prolonged period.  On physical examination, there was tenderness to palpation over the AC joint area and crepitus with range of motion.  Active external rotation was to 65 degrees, at which time he stopped because of pain.  Internal rotation was to 55 degrees with pain.  Passive internal and external rotation was to 90 degrees.  Flexion of the left shoulder was to 100 degrees active with pain at the endpoint and then to 120 degrees passive.  Abduction was 110 degrees active and 130 degrees passive.  Left upper extremity strength was 4/5.  There was increased pain and weakness and lack of endurance with repetitive activities.  

A July 2011 VA orthopedic record shows left shoulder forward flexion to 170 degrees.  Strength was good, but limited secondary to pain.  The Veteran was unable to type or drive for prolonged periods or hold his baby.  

On November 17, 2011, the Veteran underwent a left shoulder arthroscopy with debridement, removal of sutures, and debridement posterior scar tissue; and revision superior labral tear anterior to posterior (SLAP) repair. 

At the March 2012 videoconference hearing, the Veteran reported weakness and that he could only lift his arm midway before pain became a problem.  He reported that he avoided using his left arm and that he could not do any overhead movement.  He further testified that he experienced incapacitating episodes several times per week.  

A June 2012 VA physical therapy discharge note indicates that the Veteran reported some improvement overall, but he still had pain with end range of motion and with sudden movements while sleeping.  Left shoulder range of motion was flexion to 160 degrees, abduction to 140 degrees, external rotation to 85 degrees, and internal rotation to 85 degrees.  Left shoulder strength was slightly reduced.  The Veteran appeared to be plateaued with regard to physical therapy services.  

The Veteran underwent a VA examination on June 8, 2013.  He reported a sharp pain in the shoulder 15-20 times a day.  Objectively, left shoulder flexion was to 90 degrees, with pain beginning at 75 degrees.  Left shoulder abduction was to 130 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing and post-test left shoulder flexion and abduction were both to 90 degrees.  The examiner noted functional impairment of the left arm with less movement than normal, weakened movement, and pain on movement.  There was localized tenderness on palpation.  Muscle strength testing on the left was 3/5 in both flexion and abduction.  Testing for rotator cuff conditions was positive.  The Veteran reported a history of mechanical symptoms such as clicking and catching but denied a history of recurrent dislocation.  X-rays of the left shoulder showed: (1) evidence of past shoulder surgery again noted, this is unchanged; (2) mild degenerative change at the glenohumeral joint; and (3) humeral head no longer riding high on this study.  The examiner noted that the Veteran would have a difficult time with any activity which required overhead lifting or repeated lifting.  The examiner went on to discuss the Veteran's surgical history and variations shown in the range of motion.  The examiner stated:

Pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  This potentially could account for the Veteran's decreased motion seen on today's visit as compared to the motion demonstrated while he was working with PT.  

A June 20, 2013 VA orthopedic note indicates continued left shoulder pain.  He had a prior injection in the shoulder which gave him about 2 months of relief.  Range of motion was forward flexion to 90 degrees, abduction to 90 degrees, internal rotation was not to midline, and external rotation was to 20 degrees.  He was given another left shoulder injection.   

The Veteran underwent a VA examination in August 2013 to address a claimed right shoulder disability.  Range of motion for the left shoulder was noted as forward flexion to 90 degrees with pain beginning at 75 degrees and abduction to 130 degrees with pain beginning at 75 degrees.  The Veteran was able to perform repetitive-use testing and did not have additional limitations following.  The examiner again noted functional impairment with less movement than normal, weakened movement, and pain on movement.  Muscle strength on the left was reported as 5/5 in abduction and flexion.  Tests for rotator cuff conditions remained positive.  There was no history of recurrent dislocation of the scapulohumeral joint.  

On review, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating is warranted effective August 28, 2010.  This is based on the VA note showing left arm abduction limited at the shoulder level (90 degrees).  The Board acknowledges that range of motion findings vary throughout the appeal period.  The Veteran, however, provided credible testimony regarding his limitations and the recent examiner remarked that these differences could be based on functional impairment due to pain on motion and other factors.  

Prior to August 28, 2010, however, a rating greater than 10 percent is not warranted.  That is, there is no evidence of left arm motion limited at the shoulder level or midway between the side and shoulder level.  The February 2009 VA examination showed forward flexion to 160 degrees and abduction to 180 degrees.  The Board acknowledges the Veteran's complaints of pain, but does not find adequate pathology sufficient to support a higher rating based on functional impairment.  

For the period from November 17, 2011 to February 29, 2012, the Veteran was receiving a temporary total evaluation based on the need for convalescence following surgery and this is the maximum schedular rating available.  See 38 C.F.R. § 4.30.  The Veteran did not disagree with the length of the assigned convalescence period and that issue is not for consideration.  

Following the end of the convalescence period, a 20 percent rating, and no more, remains warranted.  The Board acknowledges the findings on the June 2012 physical therapy discharge summary which show greater range of motion.  As discussed above, the Board finds the Veteran's reports of limited motion credible and considering the functional impairment due to pain on motion, the disability picture continues to more nearly approximate arm motion limited at shoulder level.  

For the period beginning June 8, 2013, however, a rating greater than 20 percent is not warranted.  The record does not contain findings showing arm motion limited to 25 degrees from the side and objective evidence, to include consideration of functional impairment, simply does not more nearly approximate this level of disability.

In deciding this claim, the Board acknowledges the RO's consideration of Diagnostic Code 5203 and has considered the Veteran's testimony as to dislocations.  Objective evidence does not show malunion, nonunion, or dislocation of the clavicle or scapula and the Board does not find a higher or separate rating warranted under this provision.  

The Veteran has scarring associated with his left shoulder surgeries and he is currently service-connected for a left shoulder scar, residual of arthroscopic surgeries (10 percent from July 25, 2008 and 20 percent from June 8, 2013); and a surgical scar left shoulder posterior (0 percent from June 8, 2013).  The Veteran has not appealed these decisions and the ratings assigned for the scarring are not for currently before the Board.   

The Board also acknowledges the Veteran's reports that he experiences shooting pains down his left arm and hand.  Examinations of record do not diagnose or otherwise indicate any associated neurological impairment and an additional rating for these complaints is not warranted.  

Finally, the Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  On review, the applicable diagnostic code contemplates the Veteran's claimed symptoms related to service-connected left shoulder disability, namely limitation of motion and functional impairment due to pain and other factors.  Higher ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a Veteran's service-connected disabilities is also for consideration in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"). 

In Johnson, several service-connected disabilities were on appeal in terms of the ratings assigned.  In this case, unlike Johnson, only the evaluation of the Veteran's left shoulder disability is on appeal before the Board, and all symptoms and functional impairment associated with it have been considered in determining whether a higher rating is warranted, including whether the schedular criteria are adequate to rate this disability, as shown in the above discussion.  Neither the adequacy of the individual ratings assigned other service-connected disabilities, nor the adequacy of their combined evaluation, has been raised.  Accordingly, the evaluation of the Veteran's left shoulder disability does not encompass the issue of whether the schedular criteria are adequate to compensate for the combined effects of multiple service-connected disabilities.

Evidence of record shows that the Veteran is currently employed.  The Board finds no basis for inferring a claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

For the period prior to August 28, 2010, a rating greater than 10 percent for left shoulder AC joint arthritis and rotator cuff tendonitis status post arthroscopic surgeries is denied.

For the period from August 28, 2010 to November 16, 2011, a 20 percent rating, and no more, for left shoulder AC joint arthritis and rotator cuff tendonitis status post arthroscopic surgeries is granted, subject to the laws and regulations governing the award of monetary benefits.

For the period from March 1, 2012 to June 7, 2013, a 20 percent rating, and no more, for left shoulder AC joint arthritis and rotator cuff tendonitis status post arthroscopic surgeries is granted, subject to the laws and regulations governing the award of monetary benefits.

For the period beginning June 8, 2013, a rating greater than 20 percent for left shoulder AC joint arthritis and rotator cuff tendonitis status post arthroscopic surgeries is denied.  

REMAND

The April 2013 remand directed that the Veteran be scheduled for a VA examination to address the nature and etiology of his claimed respiratory disorder, to include deviated nasal septum.  The examiner was requested to opine whether any chronic respiratory disorder, including if appropriate, a deviated nasal septum, was as likely as not etiologically related to active service.  

The Veteran underwent a VA examination in June 2013.  X-rays showed that the nasal septum was midline and there was no radiographic evidence of significant sinus disease.  The examiner remarked that the Veteran underwent septoplasty/inferior turbinoplasty in October 2012 and that his deviated septum was now resolved.  A medical opinion was not provided.  

The Board acknowledges that the Veteran's deviated septum was surgically corrected.  Notwithstanding, a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Medical evidence during the appeal period shows that prior to the October 2012 surgery, the Veteran had a deviated nasal septum.  The examination report did not provide the requested opinion and thus, it is inadequate and must be returned for addendum.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1.  The June 2013 sinus, rhinitis and other conditions of the nose, throat, larynx and pharynx examination must be returned for addendum.  If the June 2013 examiner is not available, the requested opinion should be obtained from a similarly qualified examiner.  The electronic claims folder must be available for review.

The examiner is requested to opine as to whether the Veteran's deviated nasal septum (prior to surgical correction in October 2012) was at least as likely as not related to active service or events therein.  In making this determination, the examiner must consider the Veteran's statements that he had problems breathing out of his right nostril during service and that he was started on Nasonex.  

A complete rationale must be offered for any opinion provided.  

2.  Thereafter, readjudicate the issue of service connection for a respiratory disorder, to include deviated nasal septum.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


